Case 3:16-cv-00777-TAD-JPM Document 797 Filed 08/10/21 Page 1 of 1 PageID #: 27355




  MINUTE ENTRY
  TERRY A. DOUGHTY
  U.S. DISTRICT JUDGE
  August 10, 2021



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF LOUISIANA
                                   MONROE DIVISION


     LUV N CARE LTD                                  *      CIVIL ACTION NO. 3:16-cv-00777

     VERSUS                                          *     JUDGE TERRY A. DOUGHTY

     LINDSEY LAURAIN ET AL.                          *     MAG. JUDGE PEREZ-MONTES



          The Court is in receipt of LNC’s Motion to Reconsider Recent Ruling on LNC’s

   Lanham Act Claim [Doc. No. 791]. Defendant EZPZ may file a response to the motion no

   later than August 17, 2021. LNC may file a reply no later than three (3) days after EZPZ files a

   response.

                                                TAD
